                                                                           Page 1 of 1
     Case 2:18-cr-00625-JAK Document 26 Filed 10/17/18 Page 1 of 1 Page ID #:104


                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                  CRIMINAL MINUTES - ARRAIGNMENT
Case Number: 2:18-CR-00625                       Recorder: CS 10/17/2018                         Date: 10/17/2018

Present: The Honorable Suzanne H. Segal, U.S. Magistrate Judge

Court Clerk: Marlene Ramirez                                   Assistant U.S. Attorney: Veronica Dragalin

 United States of America v.         Attorney Present for Defendant(s)           Language                Interpreter
 2) WILBUR M. SALAO, aka             2) ANTHONY M. SOLIS
 Will Salao                                RETAINED
        BOND-PRESENT



PROCEEDINGS: ARRAIGNMENT OF DEFENDANT(S) AND ASSIGNMENT OF CASE .

Defendant is arraigned and states true name is as charged.

Defendant is given a copy of the Indictment.

Defendant acknowledges receipt of a copy and waives reading thereof.

Defendant pleads not guilty to all counts in the Indictment.

This case is assigned to the calendar of District Judge John A. Kronstadt.
It is ordered that the following date(s) and time(s) are set:
         Jury Trial 12/11/2018 at 9:00 AM
         Pre-trial Conference 11/29/2018 at 8:30 AM
         Defendant and counsel are ordered to appear before said judge at the time and date indicated.

        Counsel are referred to the assigned judge's trial/discovery order located on the Court's website, Judges' Procedures
        and Schedules.

        A joint report is due on 10/31/2018. The last day to hear motions is 11/29/2018 at 8:30 AM.




                                                                         First Appearance/Appointment of Counsel: 00 : 00
                                                                                                                PIA: 00 : 05
                                                                                      Initials of Deputy Clerk: MR by TRB




CR-85 (09/12)                                  CRIMINAL MINUTES - ARRAIGNMENT                                          Page 1 of 1




                                                                                                                 10/19/2018
